Bird, J.
(dissenting). I am unable to concur in the conclusion of Mr. Justice Blair in this case that the county of Jackson has the capacity to take and hold the farm devised to it. The county of Jackson is a creature of the Michigan legislature, and, as such, has only such powers as have been conferred upon it by that body. The legislature has authorized counties “to purchase and hold real and personal estate for the use of the county.” 1 Comp. Laws, § 2441. It is said that this language is broad enough to be construed into an express grant to counties to purchase and hold real estate unrestricted as to its use.
Dillon on Municipal Corporations lays down the rule of construction for such language as follows:
“General authority to purchase and hold property should, doubtless, be construed to mean for purposes authorized by the charter, and not for speculation or profit. * * * It can only take and hold such property as a means of carrying out or accomplishing the declared and specified purposes and objects of the corporation.” 3 Dillon on Municipal Corporations, § 977.
See, also, Markley v. Village of Mineral City, 58 Ohio St. 430 (51 N. E. 28, 65 Am. St. Rep. 776); Duncan v. City of Lynchburg (Va.), 34 S. E. 964 (48 L. R. A. 331); Hayward v. Town of Red Cliff, 20 Colo. 33 (36 *610Pac. 795); Sherlock v. Village of Winnetka, 59 Ill. 389; Bloomsburg Land Improvement Co. v. Bloomsburg, 215 Pa. 452 (64 Atl. 602); Hunnicutt v. City of Atlanta, 104 Ga. 1 (30 S. E. 500); 20 Am. & Eng. Enc. Law (2d Ed.), p. 1184; 28 Cyc. p. 605.
This rule of construction appears to be generally accepted as the true rule save in a few jurisdictions where the statute in plain terms authorizes the taking and holding without regard to use. . Nearly all of the authorities cited by Mr. Justice Blair in support of his construction are cases where either the statute unqualifiedly authorized the acceptance or where the municipality was made a trustee for some particular purpose which was within the scope of its municipal authority. The Michigan case cited was one where the county accepted a mortgage to secure the payment of a fine. The cases are unlike the one under consideration where it is said the county has authority to purchase a farm without any limitation as to its use.
If the legislative authority of counties to purchase and hold real estate is to be construed as sufficiently broad and unrestricted to accept this devise, is there anything to hinder the county of Jackson from purchasing another farm, a manufacturing plant, or a gristmill? If it can purchase a farm, would it not follow that it could operate it, and, if it did so at a loss, could it tax the people of that county to meet the deficiency ? Could it use the county funds to restore farm buildings destroyed by fire or cyclone? If it can buy one farm without having its use defined, may it not purchase twenty ? These queries suggest some of the dangers attendant upon such a power.
In my opinion, the rule of construction which will best conserve the public good is one that will prevent the purchase of real estate by municipalities without a designation of the use that is to be made of it.
The judgment of the trial court should be reversed, and a new trial ordered.